Citation Nr: 0402087	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus.

2.  Entitlement to an increased (compensable) evaluation for 
anemia.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1970 to 
September 1977.  It appears from the record that he may have 
had an earlier period of service, which will be addressed in 
the REMAND below.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for bilateral hallux valgus 
and confirmed noncompensable evaluations each for anemia and 
hemorrhoids.  A June 2003 Travel Board hearing was held 
before the undersigned Board Member, limited to the issues 
delineated on the title page of this remand.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2002) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The 
evidentiary record does not currently include any letter from 
the RO informing appellant and his representative of the 
Veterans Claims Assistance Act of 2000 and its applicability 
with regards to the hallux valgus service connection 
appellate issue.  With respect to the appellate issues 
involving entitlement to compensable evaluations for anemia 
and hemorrhoids, although the RO issued appellant a VCAA 
letter, the September 2001 VCAA letter in question is 
deficient.  

It also appears from the available service medical records 
that appellant may have had service prior to December 1970.  
Since the appellate issues include service connection for 
hallux valgus, the RO should verify appellant's service 
dates.  

With regards to a medical evidentiary matter, the record 
indicates that VA has not afforded appellant appropriate 
examination with medical opinion rendered as to the etiology 
of his bilateral hallux valgus.  Although a November 2001 VA 
examination was conducted and the feet were examined, it is 
unclear whether the examiner was a specialist, such as an 
orthopedist or podiatrist; and the examination appeared 
rather cursory with the opinion rendered as to the etiology 
of the hallux valgus disability vague and inadequate.  As to 
the etiology of the hallux valgus, the examiner merely stated 
that she had "made an informal consultation with the 
podiatrist.  He does not think this is a consequence of the 
joint involvement of Reiter's syndrome."  However, it is 
unclear what facts the podiatrist based such opinion on and 
that podiatrist apparently did not examine appellant.  

With respect to the appellate issues involving entitlement to 
compensable evaluations for anemia and hemorrhoids, the 
record indicates that VA has not recently afforded appellant 
appropriate examinations, such as by a gastroenterologist, to 
determine the current nature and severity of said 
disabilities.  Additionally, although said November 2001 VA 
examination report and other December 2001 VA records 
indicated that blood laboratory studies were ordered, and 
appellant ultimately did submit to the requested laboratory 
studies, the blood samples drawn were apparently lost.  
Although a December 2001 VA addendum noted that his blood 
would be redrawn and the results faxed to the RO, the claims 
folder does not currently include such laboratory results.  
Adequate medical opinion regarding the etiology of 
appellant's claimed hallux valgus disability and adequate VA 
examination concerning the current nature and severity of the 
service-connected anemia and hemorrhoids are deemed warranted 
for the Board to equitably decide these appellate issues, and 
should therefore be obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the 
service department, the National 
Personnel Records Center (NPRC), or 
any other appropriate organization 
to verify appellant's service dates, 
particularly whether he had any 
service prior to December 1970. 

2.  The RO should contact appellant 
and request him to provide any 
additional, relevant medical records 
pertaining to the claimed hallux 
valgus disability and the service-
connected anemia and hemorrhoids 
(not already of record) that he may 
have in his possession, as well as 
the complete names and addresses of 
any physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers.  The appellant should be 
requested to sign and submit 
appropriate consent forms to release 
any private medical reports to the 
VA.  Any records obtained should be 
associated with the claims folder. 

3.  The RO should obtain any 
additional, relevant VA clinical 
records pertaining to any treatment 
for the claimed hallux valgus 
disability and the service-connected 
anemia and hemorrhoids, including, 
but not limited to, any results of 
laboratory studies performed 
approximately in December 2001; and 
associate these with the claims 
folder.

4.  With respect to the issue of 
entitlement to service connection 
for bilateral hallux valgus, the RO 
should arrange appropriate VA 
examination(s), such as orthopedic 
and/or podiatric examination(s).  
The examiner(s) should review the 
entire claims folder, examine 
appellant, and render medical 
opinion as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) 
regarding the following:  

	(a) Did appellant's bilateral 
hallux valgus have an in-service 
onset, or if not manifested during 
service, what is its approximate 
date of onset; (b) is the bilateral 
hallux valgus causally or 
etiologically related to a service-
connected disability (particularly 
degenerative changes of multiple 
joints including the knees and feet, 
previously diagnosed as Reiter's 
syndrome); and (c) did any service-
connected disability (particularly 
degenerative changes of multiple 
joints including the knees and feet, 
previously diagnosed as Reiter's 
syndrome) aggravate the bilateral 
hallux valgus disability?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report should 
contain an adequate medical history 
and clinical findings, and a 
sufficient rationale for any medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon in the 
report.  If there is no relationship 
between bilateral hallux valgus and 
service or any service-connected 
disability, that should also be 
specifically recorded in the claims 
folder.

5.  With respect to the issues of 
increased (compensable) evaluations 
each for anemia and hemorrhoids, the 
RO should arrange for an appropriate 
examination, such as a 
gastroenterologic examination.  All 
indicated tests and studies should 
be performed, such as laboratory 
blood studies to determine whether 
or not anemia is present.

The examiner should be provided a 
copy of the applicable diagnostic 
criteria set out in 38 C.F.R. 
§§ 4.114 and 4.117 (2003), 
(including Diagnostic Codes 7336 and 
7700 for respectively rating 
hemorrhoids and anemia), and 
specifically report clinical 
findings that address those rating 
criteria.  

The examiner should state whether 
appellant in fact has anemia.  If 
appellant does have anemia, the 
examiner should describe all 
clinical manifestations reasonably 
attributable to the service-
connected anemia in adequate detail.  

The examiner should state whether 
appellant in fact has hemorrhoids.  
If appellant does have hemorrhoids, 
the examiner should describe all 
clinical manifestations reasonably 
attributable to the service-
connected hemorrhoids in adequate 
detail.  The examiner should review 
the entire claims folder, adequately 
summarize the relevant history and 
clinical findings, and describe in 
detail the rationale for reaching 
his/her conclusions.  

The examiner should discuss in 
detail the impact, if any, any 
anemia and hemorrhoids have upon 
appellant's daily activities.

6.  The RO must review the claims 
folder and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issues, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

7.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to service 
connection for bilateral hallux 
valgus and increased (compensable) 
evaluations for anemia and 
hemorrhoids, under all appropriate 
statutory and regulatory provisions 
and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




